DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a generation unit” in claim 1 and “a determination unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims 7 and 9, are objected to because of the following informalities: In claim 7, line 4, recites “it is estimated” however should recite “the hole shape is estimated”.  Claim 9 is objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claims 8 and 10, are objected to because of the following informalities: In claim 8, line 4, recites “it is estimated” however should recite “the hole shape is estimated”.  Claim 10 is objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 17, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “certain level” in line 5 is vague, which renders the claim indefinite. The term “certain level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 9 is rejected based on its dependency on the rejected claim and inherent the same deficiency.
Regarding claim 8, the term “certain level” in line 5 is vague, which renders the claim indefinite. The term “certain level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 10 is rejected based on its dependency on the rejected claim and inherent the same deficiency




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11, and 16-17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amakai (US PGPUB 2003/0055612 A1).

As per claim 1, Amakai discloses an information processing apparatus (Amakai, Fig. 5:200) comprising: 
a generation unit (Amakai, Fig. 5:210:212:206:222) that generates three-dimensional model data for modeling a three-dimensional model with an internal structure suitable for a use of a partial shape of the three-dimensional model (Amakai, paragraphs 93, 106, 274 and 326, discloses the three-dimensional conversion unit 206 refers to the layer-based material-arrangement-pattern data 221 in the partial-structure-model information 220, and generates the three-dimensional-shape data 222 of the partial-structure model. The three-dimensional-shape data 222 of the partial-structure model represents the cells in the zooming region to be analyzed, with a three-dimensional shape of each material) according to attribute information assigned in correspondence with the partial shape of the three-dimensional model to be modeled based on the three-dimensional model data (Amakai, Fig. 5:220:222, and paragraphs 95, 187 and 267, discloses That is, the color, pattern, or the like of the respective faces of each cell is identical to that defined for the cell in the layer-based material-arrangement-pattern data 211. Thus, the three-dimensional-model-- shape intermediate data 610 is constituted by data of geometrical shapes of the plurality of cells).

As per claim 2, Amakai further discloses the information processing apparatus according to claim 1, wherein the attribute information is information indicating the use of the partial shape of the three-dimensional model (Amakai, Fig. 5:222:212, and paragraphs 93 and 267, discloses three-dimensional-shape data 222 of the partial-structure model ).

As per claim 3, Amakai further discloses the information processing apparatus according to claim 1, wherein the attribute information is data specifying a specification according to the use of the partial shape of the three-dimensional model (Amakai, Fig. paragraphs 75, 187 and 267, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 4, Amakai further discloses the information processing apparatus according to claim 2, wherein the attribute information is data specifying a specification according to the use of the partial shape of the three-dimensional model (Amakai, paragraph 75, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 5, Amakai further discloses the information processing apparatus according to claim 3, wherein the data specifying the specification is at least one of a strength, a weight, or a material required for the partial shape when the three-dimensional model is modeled (Amakai, paragraph 75, discloses strength).

As per claim 6, Amakai further discloses the information processing apparatus according to claim 4, wherein the data specifying the specification is at least one of a strength, a weight, or a material required for the partial shape when the three-dimensional model is modeled (Amakai, paragraph 75, discloses design the LSI 24 so as to have sufficient strength to withstand the loads imposed during the mounting process).

As per claim 11, Amakai further discloses the information processing apparatus according to claim 1, wherein the generation unit generates the three-dimensional model data for modeling the three-dimensional model with an internal structure according to a position of the partial shape of the three-dimensional model (Amakai, paragraphs 295, 301 and 326, discloses the value at the position of the node is calculated by the three-dimensional interpolation).


As per claim 16, Amakai discloses a non-transitory computer readable medium storing a program for causing a computer to function as (Amakai, paragraph 348, discloses computer-readable storage mediums ): For rest of the claim limitations please see the analysis of claim 1.

As per claim 17, Amakai discloses an information processing apparatus Amakai, Fig. 5:200) comprising: 
a generation means (Amakai, Fig. 5:210:212:206:222) that generates three-dimensional model data for modeling a three-dimensional model with an internal structure suitable for a use of a partial shape of the three-dimensional model (Amakai, paragraphs 93, 106, 274 and 326, discloses the three-dimensional conversion unit 206 refers to the layer-based material-arrangement-pattern data 221 in the partial-structure-model information 220, and generates the three-dimensional-shape data 222 of the partial-structure model. The three-dimensional-shape data 222 of the partial-structure model represents the cells in the zooming region to be analyzed, with a three-dimensional shape of each material) according to attribute information assigned in correspondence with the partial shape of the three-dimensional model to be modeled based on the three-dimensional model data (Amakai, Fig. 5:220:222, and paragraphs 95, 187 and 267, discloses That is, the color, pattern, or the like of the respective faces of each cell is identical to that defined for the cell in the layer-based material-arrangement-pattern data 211. Thus, the three-dimensional-model-- shape intermediate data 610 is constituted by data of geometrical shapes of the plurality of cells).



Allowable Subject Matter
Claims 12-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections as being set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633